 654DECISIONSOF NATIONALLABOR RELATIONS BOARDU.S.Oil and Refining CompanyandOil,Chemical,andAtomicWorkers InternationalUnion,AFL-CIO. Case 19-CA-5015qualificationsAccordingly,itisunnecessary for us to reach, and wedecline to pass upon,any alternative grounds that might support dismissalof allegations covering the aforementioned strikers.October 8, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 21, 1971, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain alleged unfair labor practices and recom-mending dismissal of the complaint in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief;and the Respondent filed a reply brief thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,( conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.iWe note that the Trial Examiner inadvertently referred to the periodwhen vacancies for employment became available for the strikers asbetween February 20 and October 15, 1970, rather than between February20, 1970, and February 6, 1971, as amended at the hearing The TrialExaminer's Decision is accordingly corrected2We agree with the Trial Examiner that Respondent did not violateSec 8(a)(3) by refusing to offer reinstatement to strikersBaumgartner,Decker,Dodge,Dufresne,Edwards,Hiatt,Ben JHoward, RandyHoward,Jenkins,and McKenzie However, in doing so, we rely solely ontheTrialExaminer's finding, with which we agree, that, under the totalcircumstances, the named strikers were offering to return to work only onconditionthatRespondent waive its lawfully imposed requirement thatemployment be conditioned upon satisfaction of certain educationalTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON, Trial Examiner: Upon a charge filed onOctober 29, 1970, by Oil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, herein the Union, theGeneral Counsel of the National Labor Relations Board,herein the Board, issued a complaint, dated January 7,1971, alleging that U.S. Oil andRefiningCompany, hereinRespondent, violated Section 8(a)(3) and (1) of theNational Labor Relations Act, herein the Act. Respondenthas duly answered, claiming it committed no unfair laborpractices.Pursuant to due notice,a hearing in this matter was heldbeforeme on March 23 and 24, 1971, at Seattle,Washington. General Counsel, Respondent, and ChargingParty fully participated and General Counsel's andRespondent's briefs have been received and considered.Upon the entire record,' including my close observation ofthe witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Delaware corporation engaged in therefining of crude oil at Tacoma, Washington. During thepast year, Respondent purchased goods, etc., valued inexcess of $50,000 directly from points outside the State ofWashington. At all material times it has been an employerengaged in commerce within the meaning of the Act.11.THE LABOR ORGANIZATIONAt all times material, the Union has been a labororganization within the meaning of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueIn issue iswhether about February 20, 1970,2 theemployees named in so-called annex A to the complaint,who had been on an economic strike, made an"unconditional offer through the Union to return to theirformer or substantially equivalent positions of employ-ment", between the above date and October 15, did certainvacancies for employment become available for thestrikers;betweenFebruary 20 and October 15, didRespondent fail to offer jobs to applicant strikers asiRespondent's unopposedmotion to correct transcript is granted2Hereinafter all dates referto 1970,unless otherwise statedVariousdates were amended at the trial193 NLRB No. 94 U.S. OIL ANDREFINING CO.655positions became available; by such conduct, if true, didRespondent violate Section 8(a)(3) and (1) of the Act?B.The FactsOn July 24, the Board, no exceptions having been filed,adopted the findings and conclusions of Trial ExaminerAllen Sinsheimer, issued on June 24. It involved Cases19-CA-4542 and -4580. The Board in that case dismissedthe complaint against this Respondent, in its entirety.The Trial Examiner's Decision was 33 pages long. I donot intend to summarize it, simplify it, or condense it. Itspeaks for itself. The Board having adopted it, it is the lawinsofar as it applies to relevant issues in this case.It should suffice to say that Respondent had a regularcollege or scholarship program of which the Union was wellaware,and that Respondent very much wanted itcontinued. There had been for a while a degree of flexibilityin the plan but with a union in the picture flexibility was110ut"3 excepting by mutual agreement. I find no need torefer to "grandfather" clauses, as in the prior Decision.4Respondent had, as an employment policy and conditionof employment in the "lab," that employees be enrolled in ascientific course, engineering, pre-med biology,et.al.Thispolicy, long before initiated for good and noble reasons,became relaxed for a period of time, but for the times herein issue, there is no doubt that an employee in the lab was tobe in a college program, details of which may be read inSinsheimer's Decision; but as to strikers, was to be morerelaxed, e.g., educational major, etcClearlyRespondent had no union animus. For manyyears the Union had represented the production andmaintenance employees and there is no evidence in theprior or this case that Respondent committed overt unfairlabor practices. As found in Sinsheimer's case, Respondenthad properly bargained as to the "College and/orScholarship" program. Respondent's position was found tobe "tenable."Respondent's position as to requiring lab employees totake one of various scientific majors and do comparativelywell in them, particularly in light of all the facts found intheprior case,was entirely reasonable, since it wasobviously trying to finance young men of some abilitythrough scientific courses.5The Union was certified by the Board as collective-bargaining representative ofRespondent's laboratoryemployees on March 19, 1969. Bargaining began shortlythereafter and continued through September 1970. The unitemployees went on strike in furtherance of the Union'sposition on August 28, 1969.6On February 20, almost 6 months later, the Union wroteRespondent, saying the strike had been terminated and thaton behalf of the laboratory employees it represented, theUnion was making an unconditional request that theemployees be reinstated. It noted it was enclosing a"Request for unconditional reinstatement" signed by 11individualemployees.Eleven employees, presumablystrikers,didnotmake an "unconditional request" forreinstatement,but rather applied "for unconditionalreinstatement" to their former jobs.? I do not know whatthe Board's position will be, and recognizing that suchrequests are sometimes "inartful," I do not consider anapplicationfor"unconditional reinstatement" at allequivalenttoan"unconditionalrequestforreinstatement." 8 This may be hair splitting, but in light ofthe entire record I find that is what these economic strikerssought-"unconditionalreinstatement."9 Respondent wasunder no obligation to grant"unconditionalreinstatement"to these strikers, not merely because they had beenreplaced, but also because Respondent had a right toimpose lawful conditions concomitant with theirreinstate-ment to employment.Respondent did not long delay in replying to theFebruary 20 applications. On February 27, it requested theapplicants, "before acting on your request" for reinstate-ment, that they return an enclosed questionnaire. 10The questionnaire, in light of Respondent's establishedlabor relations policies with respect to lab employees,addressed to men who had been striking, and out of touchwith Respondent not for a week but for about 6 months,was as innocuous as I can conceive. Respondent wanted toknow whether these applicants for unconditionalreinstate-ment met the basic requirements for employment in the lab,before Respondent granted, or perhaps considered, theiroffer.Within due and not unreasonabletime,Respondentsent to the applicants a questionnaire before it determinedwhether to offer reinstatement to some or all of them. Thequestionswere simple-not confusing-not asking foranything but facts which might disclose eligibility foremployment as spelled out in this case but more so in theprior Sinsheimer case.So, Respondent asked the applicant if he'd been workingat a substantially equivalent job; if so where, etc., and if stillemployed; if applicant were presently enrolled in anaccredited college,et.al.,and if so, to name the school, dateof current enrollment, courses, number ofsemestercreditsin each course and degree sought. Further, Respondentsought from the applicants the name of the school and thedate they enrolled and courses and credits, as well as degreesought. They were asked to state if they were not currentlyenrolled in school, whether they intended to enroll, whenand where, and what courses they intended to take.In view especially of the prior Decision in this matter, it isobvious to me that it was reasonable and fair andsensiblefor Respondent to inquire of economic strikers who applied"forunconditionalreinstatementtoour jobs in theLaboratory" of Respondent whether they continued to3For Respondent4 1 find no need to discussBaumgartnerand/or Dennis PaulSRespondent's officers had had some difficulty in financing their owncollege education6 It was an economic strike4 I find a distinct if manful difference8Respondent could not condition their hours of employment, wages,etc.9Theywere then claiming to be unfair labor strikers.10Note Respondent wanted, with some unimportant exceptions, labemployeeswho needed money to complete scientific studies SeeSinsheimer'sDecision,supra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetRespondent's reasonable requirements for suchemployment.ti If not, there was no point in offering"unconditional" or any other type of reinstatement. 12 A labjob and employment and "education" were a unity andwere indistinguishable one from another.The Union, their representative, advised the strikers notto reply to this reasonable, and in Respondent's eyesnecessary,questionnaire.All exceptingDon Petersenfollowed the Union's advice or directions.It is conceded by General Counsel that as of February 20,allstrikershad been permanently replaced. BetweenSeptember 30 and February 6, 1971, five new employeeswere hired and between these dates, jobs were not offeredto the "employees" or ex-strikers named in "Annex A" ofthe complaint.General Counsel, in his excellent brief,concedes the strikers were economic in nature or law.Iam not now going to discuss the unique case of DonPetersen whose demeanor and testimony viewed as a wholeimpressed me most unfavorably. More of him later on.Speaking generally as to the applicants for reinstatement,and not Petersen, General Counsel insists thatLaidlawCorporation,171NLRB No. 175, is controlling. Certainly,as Board law, that decision is the law so far as I amconcerned excepting that the U.S. Supreme Court might insome relevant or material manner differ.As did the Board in writing the above decision, I must beguided by the Supreme Court's Decision inN L.R.B. v.Fleetwood Trailer Co.,389 U.S. 375.GeneralCounselurges that underLaidlaw, supra,economic strikers who have been permanently replaced andwho have "unconditionally applied forreinstatement"when their positions are filled by permanent replacements,unless they have acquired regular and substantiallyequivalent employment,13 retain their status as employeesand are entitled to reemployment upon the departure oftheir replacements unless the employer can establish thatfailure to offer reinstatement was for legitimate andsubstantial business reasons.Unfortunately for General Counsel, he begs the question.The Union had been recognized as bargaining agent forperhaps 14 years in another unit. Union animus is absent.14As found by Sinsheimer, the Respondent properly bar-gained on the "college scholarship program." As Sinsheim-er found, having observed Adams, Adams intended "tolimit the college program to either undergraduates orchemistry graduates."See the last of the preceding paragraph beginning on page2 and being the top of page 3 of General Counsel's brief. Hedoes not completely set forth Board law as amplified by theSupreme Court'sFleetwoodDecision,supra.This Respon-denthas shown"legitimateand substantial businessjustification for not offering full reinstatement to thesestrikers."They would not advise it, underorders of theUnion,whether they had, were, or would comply withRespondent's requirements for a free will offering byRespondent of assistance in getting an education. Had any11Therequirementswereat least benevolent12 If they did notmeetthe reasonablerequirementsfor reemploymentan offer was pointless13The record is probativelysilentas to this14No substantialevidencethereofof these strikers obtained "other and substantially equiva-lent employment?" 15 This Respondent has unmistakablyshown in the record before me and in the so-calledSinsheimer case, legitimate and substantial reason not tohire the replaced strikers. This is so especially true when it isrecognized that by the time the vacancies occurred, thestrikers for months, pursuant to the Union's directions, hadfailed to provide, as politely requested, Respondent withsimple information as to their past doings, currentconditions, and future plans. Such information was vital toRespondent's long established program of employment forlabemployees.ThisRespondent had legitimate andsubstantial reasons for its actions.With assured respect for General Counsel's arguments, Ithink and find that Respondent, having sent the innocuousquestionnaires to the strikers who had made their ownrequests, was under no obligation whatsoever to seek thesame information through the Union. The Union knew theinformation sought, advised the strikers not to furnish it,and though it thereafter from time to time met withRespondent, never volunteered the information or volun-teered to cooperate in getting it. It told the employees not toanswer and did not, itself, answer them again. I don't at allbuy General Counsel's argument that Respondent shouldagain and again have sought simple nonincriminatinginformation from the strikers. Certainly the experiencedunion representative, Mr. Coragliotti, didn't have to be toldwhat to do by Respondent's representative. He mistakenlydid what he thought was right.IrvingHelblingwas Respondent's advisor in laborrelations. He met often with the Union. He was active in theso-called Sinsheimer case. He was an honest witness. Hisdemeanor impressed me favorably. I credit his testimonybefore me here. I find Coragliotti proposed in April or laterthat they settle the whole matter by reinstatingallstrikersand entering into a so-called proper contract.I find no necessity for Respondent, through Helbling orany one else, to repetitively seek information which mightqualify an employee, striker, for reinstatement. The requestfor filling out and returning the questionnaires was, I find,proper and at least reasonable.This case is not only devoid of union animus-itdemonstrates every good faith effort by Respondent to dealingood faith with its employees 16 and the Union.Respondent requested the employees to fill out and returnthe proper questionnaires "as soon as possible." 17The union agent made it clear at the hearing why thestrikerswere instructed not to reply to Respondent. Ahearingwas pending and the Union did not want toprejudice itself.18 General Counsel improperly, in my view,contended it was improper for Respondent to ask thesequestions in connection with a college or scholarshipprogram that went back to 1958. He refused, politely, tostate whether an ex-striker or striker could have abandonedany idea of going to college, etc., and could still be entitledto reinstatement in the circumstances of this peculiar case.15Great Dane Trailers,388 U S 2616Strikers17Only DonaldPetersenreturned it18How could the offer to return be "unconditional7" US OIL AND REFINING CO.He took the position that while an unfair labor practiceproceeding19waspending, an economic striker did nothave to answer a simple questionnaire even though thestriker had applied for "unconditional reinstatement." Hetook the position that in spite of the requests for"unconditional reinstatement," the simple questionnaireseither expressly sanctioned byFleetwood, supra,or obvious-ly properly related to their eligibility status, were improperand not innocuous, because made "in the heat of an unfairlabor practice proceedings," generated by the Union.20This isanon sequitur.If the strikers were still contesting theoften claimed and maintained right of Respondent to makepropercollege enrollmenta condition of employment,21how could their offer to return to work be unconditional?Ihave not as yet considered the case of Petersen, the onlyone of the alleged 8(a)(3)s to testify. I soon will.Ihere find, that in light of the absence of returnedquestionnaires, as above found, that with respect to all thenamed 8(a)(3)s in the complaint, excepting for the moment,Petersen,Respondent has firmly and plainly established"legitimateand substantial business justification for notoffering full reinstatement, to these strikers."22 Respondentcommitted no unfair labor practice of any kind with respectto them.2r;Petersen is the only alleged 8(a)(3) who appeared totestify.His demeanor impressed me very unfavorably. Hefailed in any way to convince or persuade me that R2, R3,and R4 were not signed by the same person, him. There aresome differences in each signature, but unless calculatinglydetermined to sign three signatures identically, such wouldbe true of most of us. I do not for a moment believe that hetold Adams he would not apply for college enrollment inSeptember 1970 but instead said he was getting married andwould go to college in the fall of 1971. Such would becompletely contrary to Respondent's proven and estab-lished college and scholarship program.24 I do not believe,in light of Sinsheimer's case and this record, thatRespondent would have offered Petersen a job, when therewas only a possibility he would attend college a year and ahalf later In other words, I believe he was offeredreinstatementwith an understanding that he would returnto college in September 1970, and rejected it, or otherwisehe blatantly lied in saying the date was September 1971.Petersen wrote to Washington University early in thelatter part of April.25 He had college transcripts by May 1.He had been told by Adams to obtain "College transcripts,as soon as possible." The job was not to be offered to himuntil after Adams saw the transcripts. He did not speak tohis then employer about returning to Respondent to be19Sinsheimer's case,supra20No unfair labor practices21One of the reasons they were striking22Fleetwood Trailer Co, supra23 So much time having elapsed between the time the strike began andthe dates when vacancies occurred,and indeed so much time having passeduntil the requests for "unconditional reinstatement,"Respondent could nothave known in light of the strikers'and Union's continued silence whetherthe strikers were any longer qualified for the special type of employmentavailable in Respondent's lab They may have secured permanent andbetter employment elsewhere They may have abandoned the pursuit offurther education They might have died Having made their applications,in improper form, they ignored Respondent even after the Board affirmedSinsheimer It, to me, is absurd to expect Respondent, day after day, or657employed. According to Petersen, Adams had to see thetranscripts "as soon as possible" and then work out anagreement for going to school and working hours. Adamstold him he had a receipt for the job offering in writing as ofApril 23.26He admitted he was mistaken in saying he had the letterdelivered to him on May 1. He earned no credits at TacomaCommunity College in 1969, though according to him heattended the college.27 He hastily sought transcripts fromhisattendanceatWashingtonUniversityand"reinstatement." He sought "reentry." The college repliedon April 24, requesting that he fill in an application forreenrollment.He couldn't recall whether he reapplied. Headmitted that as of the time of the trial he had attended nocollege, at least since he went on strike. He didn't believeWashington College in early 1970 would send him anapplication for reenrollment in 1971. Although he got one,he was sure he never asked for an application. I do notcredit his testimony that when he left Adams office he wasnot intending to enroll in college in the fall of 1970, and thatthe fall of 1971 was an afterthought. The transcript fromUniversity of Washington established he had not declared amajor and that the subjects he took were not related toengineering or chemistry.Petersen did not comply with Adams' obvious require-ment that he enroll in college for the fall of 1970. It is clearfrom Sinsheimer's Decision that the Employer was entitledtorequirecompliancewith its college scholarshipprogram-and not expect such to happen a year and a halflater.Although required by Adams to do so, Petersen neverpresented to Adams his college transcripts.28Isee no need to spell out Petersen's version of hisdealings with his father and Adams on May 1.29 Petersen'stestimony,assuming,arguendo,it to be true in any respect,shows a complete neglect with respect to reasonablerequirements for reinstatement as posed by Adams. Againassumingarguendo,Petersen had not directly receivedAdams' April 23 letter when he spoke to Adams on May 1,he could have expressed more of a spirit of cooperation andperhaps made other arrangements. He impressed me, underclose observation, as an unreliable witness. He admittedthat in filling out the original questionnaire, he madestatements he thought Adamswould like to hear rather thanstating the truth.He was at least "confused" as to whetherhe would have to give his employer I or 2 weeks notice andwhat he told Adams in this regard. He admitted that atleast, in part, he did not tell the truth when he filled outRespondent's questionnaire.He wrote the untruth because hebelieved it would be more pleasing or convincing to Adams andweek after week, to ask applicants for employment if they have whatRespondent believes are the requisite qualifications which in thecircumstances of the case mightreadily varyso far as the applicant isconcerned,especially since the strikers named in the complaint, with theexception of Petersen, never answered the questionnaire,and the Uniontold them not so to do24Adams was dead at the time of this hearing25Obviously for 1970 credits26As previously noted I am not at all persuaded he did not sign forreceipt of that letter27He withdrew from allclasses28For, to me, obvious reasons29Petersen's father was never called as a corroborating witness, andthere was no evidence he was not readily available 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwas "complying with my parent's suggestion."He may wellhave been so motivated in testifying before me, although hedenied such. There were other contradictions in histestimony I find it unnecessary to spell out.Itmust be borne in mind that at almost all times theunion representatives were seeking reinstatement of allstrikers and discharge of all replacements.30 It also sought acontract.Ihave not ignored the fact that the Union filed a chargeagainstRespondent on March 23, claiming Respondentwas committing an unfair labor practice by not dischargingpermanent replacements and hiring the strikers in theirstead. I find, based on the entire record and believingHelbling as I do, he never indicated he would reinstate thestrikers if charges were withdrawnBeforeconcluding this overlong Decision, it should benoted that I have not in any way disregarded the ruling ofLaidlaw, supra,but, of course, I have given considerableattention to the Decision of the Supreme Court inFleetwood, supra.When the stnkers here applied forreinstatement, vacancies were nil. At that time the CollegeScholarship program, of long standing, was out of kilter.Management had a natural and substantial and businessinterest whether any, if not all, the stnkers were ready tocomply with the program, even without regard to itsscientificspecifics.The obvious purpose of the question-naire wasnot to weed out strikers, but to find among themthosewho most closely complied with Respondent'slegitimaterequirements, financial need, college plans, etc.The Union admittedly deliberately frustrated Respondentin obtaining this information necessary for a full compli-ance withFleetwood, supra.Since the time the strike began,Respondent has strictly complied with all the requirementsof its own legitimate program. Respondent was willing, forthe sake of harmony, to relax its rigid standards forreturning strikers.The record does not reveal to me whether any striker hassubstantially equivalent employment or in any mannerqualifiesunder the college-scholarship requirements ofRespondent. I am not satisfied, in light of the entire record,that the strikers ever sought or intended to make anunconditional request for reinstatement. Such has not beenproved by probative and substantial evidence to mysatisfaction. If they had so intended, they would have filledout and returned the innocuous questionnaire. The fact is,they still sought a contract, discharge of all replacements,and return of all strikers on their own terms.Irecognize that evidence of specific union animus isnonessential in a case like this. Careful study of the recordrevealsnone, though General Counsel urges it exists.Having sent out the legitimate questionnaire there was norequirement thatRespondent, as urged by GeneralCounsel, repeatedly tell the Union that the information wasimportant to it. I do not presume the Union or itsrepresentatives were ignorant of the law or were otherwiseignorant.With no evidence to support the statement, GeneralCounsel states, "Obviously, Respondent was delighted thatall,except one employee, refused to return the question-naire."This,asnoted, is an unsupported baselessconclusion.AlsoGeneral Counsel attempts to equate employeesemployed under a college-scholarship program such as thisEmployer had, with truck drivers. I find onlya non sequitur.Things might have been much different if the strikers had"unconditionally sought reemployment" a week, ratherthan months, after the strike began. But they did not.31CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and theentire record, I make the following conclusions of law:1.At all material times, Respondent has been anemployer engaged in commerce within the meaning of theAct.2.At all material times the Union has been a labororganization within the meaning of the Act.3.The record does not establish by a preponderance ofthe substantial evidence that Respondent engaged in unfairlabor practices within the meaning of the Actor as allegedin the Complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 32ORDERThe complaint is dismissedin itsentirety.30 See the truthful testimony of Helbhngfindings, conclusions,and recommendedOrderherein shall, as provided in31 In the course of months, qualifications might well change andSection 102 48 of the Rules and Regulations,be adoptedby theBoard andprobably didbecome its findings,conclusions,and Order,and all objections thereto32 In the event no exceptions are filed asprovided bySection 102 46 ofshall be deemed waived for all purposestheRules and Regulations of the NationalLaborRelations Board, the